Citation Nr: 0519688	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-27 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his wife, D.M.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1991 to March 
1994.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from August 2002 and October 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

As to the issue currently on appeal, the Board will grant the 
veteran's application to reopen his claim for service 
connection based upon the receipt of new and material 
evidence.  The Board will remand, however, the merits of this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for the completion of additional 
development prior to any further review on appeal.  

Additionally, in April 2002 and September 2003 statements of 
record, the veteran has reported his belief that his right 
shoulder disorder is related to his service-connected low 
back disability, thus raising a claim of secondary service 
connection per 38 C.F.R. § 3.310 (2004).  As this issue has 
not yet been adjudicated, the Board refers it back to the RO 
for appropriate action in conjunction with de novo review of 
the claim for service connection for a right shoulder 
disorder.  


FINDINGS OF FACT

1.  An unappealed July 1996 rating decision denied 
entitlement to service connection for a right shoulder 
disorder.

2.  Evidence associated with the claims folder since the July 
1996 rating decision is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and presents a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied entitlement to 
service connection for a right shoulder disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996) [38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2004)].

2.  Evidence associated with the claims folder since the July 
1996 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for a right shoulder disorder have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); see also Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for a right shoulder 
disorder, a determination that is entirely favorable to the 
veteran.  As such, no further action is required to comply 
with the VCAA and its implementing regulations as to the 
veteran's application to reopen his claim.  The Board will 
defer, however, addressing the merits of the claim for 
service connection (including VCAA compliance) pending 
further development as set out in the REMAND following this 
decision.

Analysis of the Request to Reopen the Claim for Service 
Connection

There has recently been a regulatory change regarding VA's 
definition of what constitutes "new and material evidence."  
This change applies prospectively to all requests to reopen 
that are made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-30 (Aug. 29, 2001) [now codified at 38 C.F.R. § 
3.156(a) (2004)].  Because the record indicates that the 
veteran filed his request to reopen this claim after that 
date (in February 2002), this regulatory change is applicable 
to this appeal.

The veteran's claim for service connection was originally 
denied in a July 1996 rating decision.  As the veteran did 
not appeal this decision, it subsequently became final. 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996) [38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2004)].

As noted, in February 2002, the veteran filed a request to 
reopen his claim for service connection for a right shoulder 
disorder.  In an August 2002 rating decision, the RO declined 
to reopen the claim.  In an October 2002 rating decision, the 
RO reopened the claim, but again denied the veteran 
entitlement to service connection on the merits.  The veteran 
then timely appealed this matter to the Board.

The Board must make its own determination as to whether any 
newly received evidence warrants a reopening of the veteran's 
claim.  This is important because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  When a claimant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  When 
determining whether the claim should be reopened, the 
credibility of the newly received evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In support of the veteran's request to reopen his claim, 
several new documents, including additional service treatment 
and VA medical records, have been associated with the claims 
folder since the RO's prior final rating decision issued in 
July 1996.  These documents were not available to or 
evaluated by agency decisionmakers in the past.  Accordingly, 
the Board finds these documents to be new evidence.  As 
noted, however, this does not end the inquiry, as the Board 
must still determine whether any of this new evidence is also 
material.  

To that end, the Board finds that, at the least, additional 
May 1991 and September 1992 service treatment records 
submitted by the veteran in April 2002 are material to his 
claim.  Information contained in these reports shows the 
veteran's in-service reports for treatment of shoulder 
problems.  The Board finds that these records constitute 
material evidence relating to an unestablished fact necessary 
to substantiate the claim, namely, as to whether the veteran 
developed a right shoulder disorder during active service.  
Furthermore, these records are not cumulative or redundant of 
evidence previously of record, and certainly raise a 
reasonable possibility of substantiating the claim.  In the 
prior final rating decision on this matter, the RO stated 
that service connection for a right shoulder disorder was 
denied because there was no record of treatment in service 
for such a condition.  These May 1991 and September 1992 
service treatment records, however, provide support for such 
a finding.  38 C.F.R. § 3.156(a).

In addition, while not explicitly addressed in the July 1996 
rating decision, the record at that time did not contain 
medical evidence of a current right shoulder disorder; to 
that end, the VA treatment reports associated with the claims 
file subsequent to that decision do include recorded current 
diagnoses concerning the veteran's right shoulder.  Thus, the 
information contained in these records is also new and 
material, relates to another unestablished fact necessary to 
substantiate the claim (current disability), is not 
cumulative or redundant of prior evidence of record, and 
raises a reasonable possibility of substantiating the claim.  
Id.

The Board therefore holds that new and material evidence has 
been received to support a reopening of the veteran's claim.  
The underlying claim for entitlement to service connection 
for a right shoulder disorder, however, will be remanded to 
the RO at this time, for the completion of additional 
development prior to any further appellate review.  




ORDER

New and material evidence having been received, the appeal to 
reopen the claim for entitlement to service connection for a 
right shoulder disorder is granted; to that extent only, the 
appeal is allowed.


REMAND

In February 2002 and September 2003 statements of record, as 
well as in testimony provided to the Board in January 2005, 
the veteran indicated that he has experienced regular right 
shoulder pain and problems from active service to the 
present.  He also relates, as noted in an April 2002 
statement, that he has received treatment for his right 
shoulder at VA's outpatient clinic (OPC) in Lufkin, Texas, 
since May 1991.  A review of the veteran's VA treatment 
reports of record, however, reveals that there are no such 
reports dated earlier than January 1996.  (The Board further 
notes that some of these early reports from the Lufkin VAOPC 
were provided by the veteran in support of a claim involving 
his service-connected low back disability, and therefore 
additionally may not represent the entirety of his treatment 
record at this facility at the time.)  Moreover, the veteran 
also stated in September 2003 that during his early post-
service treatment, he did relay right shoulder problems to 
his treating medical practitioner at the Lufkin VAOPC, and 
that that individual did, at a minimum, send him for X-ray 
evaluation on more than one occasion.  

In light of the above, the Board finds that the RO must 
ensure that all of the veteran's right shoulder evaluation 
and treatment records from the Lufkin VAOPC, especially those 
dated from approximately May 1991 to January 1996, are 
obtained for this claim, if possible.  Records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
Thus, the aforementioned records should be obtained for 
consideration in this appeal.  See 38 C.F.R. § 3.159(c)(1) 
(2004); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95.

Moreover, at his January 2005 Travel Board hearing, the 
veteran's wife stated that his VA occupational therapist 
(noted as J.A.T. in records from the VA Medical Center (VAMC) 
in Houston, Texas, dated beginning in approximately 
February 2004) verbally opined that his current right 
shoulder problems are related to his reported in-service 
injury.  The veteran should be afforded the opportunity to 
obtain and submit a medical statement from this practitioner.  
38 C.F.R. § 3.159(c) (2004).

Additionally, the veteran should be afforded a new VA 
examination in order to obtain a new nexus opinion based upon 
consideration of all pertinent evidence of record.  38 C.F.R. 
§ 3.159(c)(4) (2004).

Accordingly, this matter is REMANDED for the following:

1.  The RO should send the veteran a 
letter containing all VCAA notice 
obligations pertaining to the claim for 
entitlement to service connection for a 
right shoulder disability, including 
secondary to the service-connected low 
back disability in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and 38 C.F.R. § 3.159.  
Specifically, the veteran should be 
informed of the information and evidence 
required to substantiate the claim, and 
advised of the division of 
responsibilities between him and VA in 
obtaining evidence in support of the 
claim.  He should also be requested to 
send any evidence in his possession, 
pertinent to the appeal, to VA.  

2.  The RO should contact the VAOPC in 
Lufkin, Texas, station number 580, in 
order to obtain the veteran's complete 
record of treatment for right shoulder 
problems since May 1991.  Specifically, 
all right shoulder treatment records 
dated from May 1991 to January 1996 must 
be associated with the claims file, if 
possible.  

3.  The veteran should be afforded the 
opportunity to submit a medical statement 
from J.A.T., O.T.R., at the VAMC in 
Houston, Texas.  

4.  After the above development has been 
accomplished, the veteran should be 
scheduled for a VA joints examination to 
ascertain the etiology of any currently 
diagnosed right shoulder disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  After a review of the file 
and a thorough examination, the examiner 
should provide a written medical opinion 
as to whether any of the veteran's 
currently diagnosed right shoulder 
problems are at least as likely as not 
(i.e., a 50 percent likelihood or 
greater) related to an incident or injury 
in service; or is proximately due to or 
aggravated by the service-connected low 
back disability.  

5.  After the RO completes all of the 
development requested above to the extent 
possible, the claim for service 
connection for a right shoulder 
disability, including secondary to the 
service-connected low back disability 
should be readjudicated on the basis of 
all additional evidence associated with 
the claims file.  If the RO cannot grant 
the benefit sought on appeal, then it 
should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).  



	                     
______________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


